Exhibit 10.1

[Fairchild Semiconductor Letterhead]

August 31, 2012

Via Email

Vijay Ullal

Dear Vijay:

On behalf of Fairchild Semiconductor, I am pleased to offer you the position of
President and Chief Operating Officer, reporting to me. I hope that you are as
excited as we are for you to become a member of the Fairchild team. This letter
describes the terms and conditions of our offer and applicable company plans and
policies in greater detail.

1. Base Salary.

Your initial base salary will be $450,000 per year, which is $37,500 per month,
to be paid bi-weekly. You will be eligible for base salary increases in
accordance with the company’s annual performance review cycle.

2. Incentive Bonus.

You will participate in the Enhanced Fairchild Incentive Plan (EFIP), our annual
cash bonus award program, at a target participation level of 120%. EFIP awards
to Section 16 officers are made under the cash incentive award provisions of the
Fairchild Semiconductor 2007 Stock Plan (“Stock Plan”). This award will provide
an opportunity for you to receive an annual cash bonus of up to 180% of your
annual cash compensation, based on achievement of financial performance goals.
The company sets goals at the corporate level (likely to remain based on EBIT)
and at the individual officer level (your goals are likely to be substantially
the same as those of the CEO). Depending on the achievement of these goals, the
cash incentive amount, if any, is between 50% and 150% of a participant’s target
participation level (in your case, this means the amount of your bonus could be
between 60% and 180% of your annual base compensation). The goals for 2013 have
yet to be determined.

3. Equity Awards.

On your start date you will received an award (“RSU Grant”) of 150,000
restricted stock units (“RSUs”), representing 150,000 shares of Fairchild
Semiconductor common stock, which will vest over the three years following your
start date. You will be eligible to receive subsequent, annual grants of RSUs,
performance stock units and other equity awards consistent with our annual
equity award program, which currently grants awards in February-March of each
year. All grants are governed by the terms and conditions of the Stock Plan and
standard award agreements under the Stock Plan. The award agreement for your
initial grant of 150,000 RSUs is enclosed as Attachment 1.

4. Vacation.

You will be entitled to four weeks (160 hours) of paid vacation per year, which
accrue ratably over the course of the year.



--------------------------------------------------------------------------------

Vijay Ullal

August 31, 2012

Page 2

 

5. Severance in Case of Involuntary Termination.

You will participate in the company’s Executive Severance Policy, which is
enclosed as Attachment 2 (as supplemented and modified in application to you by
the applicable terms of this letter agreement, the “Severance Policy”) at the
level of President. Under the Severance Policy, if your employment is terminated
by the company for any reason other than Cause (as defined below), you will be
entitled to a lump-sum payment of 15 months’ base salary, continued medical
coverage for you and your eligible dependents for 15 months following
termination and full vesting of your RSU Grant.

You will also be entitled to the severance payment set forth in the Severance
Policy (the “Severance Payment”) if your employment with Fairchild Semiconductor
and its affiliates is terminated by you for Good Reason. “Good Reason” under the
Severance Policy means your resignation following the occurrence of one or more
of the following without your consent: (a) a material reduction in your title,
authority, duties or responsibilities; (b) any material reduction in your base
salary or target incentive compensation opportunity; (c) a requirement that you
relocate your principal place of employment to a location more than 20 miles
from the prior location of your principal place of employment, (d) a material
breach by Fairchild Semiconductor of this letter agreement or the Severance
Policy, or purported amendment or termination of the Severance Policy that would
result in a material reduction in the rights to which you would otherwise be
entitled pursuant thereto, or (e) your having to report to anyone other than the
chief executive officer of Fairchild Semiconductor or its board of directors.
You may not resign for Good Reason without first providing Fairchild
Semiconductor with written notice within 90 days of the initial existence of the
condition that you believe constitutes Good Reason specifically identifying the
acts or omissions constituting the grounds for Good Reason and providing a
reasonable cure period of not less than 30 days following the date of such
notice. For purposes of this “Good Reason” definition, the term “Fairchild
Semiconductor” will be interpreted to include any subsidiary, parent, affiliate
or successor of Fairchild Semiconductor International, Inc., if applicable.

For purposes of the Severance Policy and this letter agreement, “Cause” means
that you have (a) willfully breached or habitually neglected (following written
notice from Fairchild Semiconductor) your duties as Chief Operating Officer of
Fairchild Semiconductor, including but not limited to any fiduciary duty owed by
you to Fairchild Semiconductor, or (b) committed material act(s) of malfeasance,
misappropriation of Fairchild Semiconductor’s property, willful misconduct,
fraud, embezzlement or other act(s) of moral turpitude that caused material harm
to Fairchild Semiconductor or that would prevent the effective performance of
your duties to Fairchild Semiconductor or resulted in your material personal
profit, or (c) engaged in any act or omission in the course of your employment
with Fairchild Semiconductor that materially injured the business or reputation
of Fairchild Semiconductor. In each of cases (a), (b) and (c), if the act or
circumstance giving rise to the termination for Cause is capable of being cured,
then the termination for Cause will be valid only if such act or circumstance
continues uncured for a period of 30 days following written notice to you
specifying such act or circumstance as a means for termination for Cause as
provided herein.

If your employment with Fairchild Semiconductor is terminated by Fairchild
Semiconductor without Cause or by you for Good Reason prior to the third
anniversary of the Grant Date (as defined in the agreement governing your RSU
Grant (the “RSU Agreement”)), then any Restricted Stock Units that are not
Vested Restricted Stock Units (each as defined in the RSU Agreement) will
immediately vest in full and be settled in accordance with Section 4 of the RSU
Agreement.



--------------------------------------------------------------------------------

Vijay Ullal

August 31, 2012

Page 3

 

The release of claims described in the Severance Policy will be provided to you
promptly upon your termination of employment and will be substantially in the
form attached to this letter agreement as Attachment 3.

Section 409A.

 

  a. No severance pay or benefits to be paid or provided to you, if any,
pursuant to the Severance Policy or this letter agreement that, when considered
together with any other severance payments or separation benefits, are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and guidance applicable thereto
(“Section 409A”) (such payments or separation benefits, the “Deferred Payments”)
will be paid or otherwise provided until you have a “separation from service”
within the meaning of Section 409A. Similarly, no severance payable to you, if
any, pursuant to the Severance Policy or this letter agreement that otherwise
would be exempt from Section 409A pursuant to Treasury Regulation Section 1.409A
1(b)(9) will be payable until you has a “separation from service” within the
meaning of Section 409A.

 

  b. Any severance payments or benefits under the Severance Policy or this
letter agreement that would be considered Deferred Payments will be paid on, or,
in the case of installments, will not commence until, the sixtieth (60th) day
following your separation from service, or, if later, such time as required by
paragraph 4(c). Except as required by paragraph 5(c) hereof, any installment
payments that would have been made to you during the sixty (60) day period
immediately following your separation from service but for the preceding
sentence will be paid to you on the sixtieth (60th) day following your
separation from service and the remaining payments will be made as provided in
the Severance Policy and this agreement.

 

  c. If you are a “specified employee” within the meaning of Section 409A at the
time of your termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following your
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
your separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if you die following
your separation from service, but before the date that is six (6) months after
your separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of your death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under the Severance Policy and this agreement is
intended to constitute a separate payment under Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

  d. Any amount paid under the Severance Policy or this agreement that satisfies
the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Payments for purposes of clause (a) above.



--------------------------------------------------------------------------------

Vijay Ullal

August 31, 2012

Page 4

 

 

  e. The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Severance Policy or this agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. The parties hereto agree to work together in good faith to
consider amendments to the Severance Policy and this agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition before actual payment to
you under Section 409A.

6. Change in Control.

The Stock Plan and Severance Plan include provisions that apply in the event of
a change in control. .

Stock Plan. Under section 12 of the Stock Plan, in the event of a change in
control (as defined in the plan), all of your initial RSUs and any other equity
awards you have at the time will vest in full, whether or not your employment is
affected by the change in control. Under our standard performance stock unit
award agreement, any performance units that have yet to be scored (i.e., units
for which the performance measurement period is ongoing at the time) would vest
in full, assuming achievement of performance goals at the 100% level.

Severance Plan. Under the Severance Plan, in the event of a change in control,
the company must require the acquiring company or successor to assume all of the
company’s obligations for the severance benefits described above. If the
acquiring company or successor fails to assume those obligations, then the
closing of the change-in-control transaction would be treated as a not-for-cause
termination event, triggering payment of severance benefits under the Severance
Policy (in your case, the benefits described in section 5 above).

7. Indemnification.

You are entitled to indemnification under our corporate bylaws and under
directors’ and officers’ liability insurance that the company purchases for your
benefit. The indemnification provisions of our bylaws provide you rights to
indemnification from the company to the maximum extent permitted by Delaware
law. As an officer, you are entitled to indemnification from the company (again,
to the extent permitted by law) as a matter of right (i.e., not subject to the
company’s discretion), for all legal proceedings, including criminal and civil
litigation as well as threatened proceedings, administrative proceedings and
investigations, if you are a party or otherwise involved by virtue of the fact
that you are an officer of the company. Under the bylaws, you are entitled to
reimbursement of expenses as incurred, indemnification rights are deemed
contract rights, and any changes to the bylaws cannot operate retroactively to
your detriment. In cases where indemnification from the company is not permitted
by law, or otherwise not available to you, the company maintains directors’ and
officers’ liability insurance coverage for your benefit. This description of
your rights to indemnification is qualified by reference to the actual terms and
conditions of the bylaws. In addition, in the event of any litigation, threat of
litigation, claim or dispute between you and any third party arising as a result
of the commencement of your employment with Fairchild Semiconductor or your
entering into this letter agreement, the company agrees to retain outside
counsel acceptable to you to represent you in such matter, at the company’s
expense. In this connection you represent to the company that, to the best of
your knowledge, your employment by us or your



--------------------------------------------------------------------------------

Vijay Ullal

August 31, 2012

Page 5

 

entering into this agreement will not breach any duties you may owe to any third
party, or breach any agreement to which you are a party, or violate the rights
of any third party.

8. Confidentiality and Trade Secrets of Former Employers.

We want to be sure to respect the rights of your former employer, Maxim
Integrated Products, Inc., in its trade secrets and other confidential
information. A separate letter to you on this subject will be provided to you
for your acknowledgement.

9. Form Employment Agreement.

Enclosed as Attachment 4 is our standard form employment agreement, which
covers, among other things, your employment-at-will status, your obligation to
protect Fairchild trade secrets and confidential information, the disclosure of
pre-existing intellectual property and your assignment to Fairchild of
intellectual property rights in any of your inventions while employed by the
company.

10. Medical/Dental, Life and Disability Insurance and Other Benefits.

You will be entitled to participate in benefits generally available to our
officers and employees, including medical and dental insurance, vision care,
life insurance, accidental death and dismemberment insurance, disability
insurance, long-term care insurance, our 401(k) plan and other programs.

Lastly, please note that the terms and conditions of the plans and policies
described above are subject to change in accordance with those terms and
conditions.

If you have any questions regarding this offer, please do not hesitate to
contact me, Paul Delva or Kevin London .



--------------------------------------------------------------------------------

Vijay Ullal

August 31, 2012

Page 6

 

Please acknowledge your understanding of the terms and conditions of our
employment offer as outlined above, and confirm your start date of September 10,
2012, by signing below. Please return this page to me at your earliest
convenience.

Everyone has very much enjoyed getting to know you during the interview process,
and the board and I are thrilled to offer you this opportunity in our
organization. We believe this is a great fit, and expect that you will make a
tremendous positive impact in the continued transformation of the company.

 

Sincerely,

 

FAIRCHILD SEMICONDUCTOR CORPORATION

By:   /s/ Mark S. Thompson  

Mark S. Thompson

Chairman, President and

Chief Executive Officer

 

 

Acknowledged and Agreed:     /s/ Vijay Ullal       9/12/12 Vijay Ullal      
Date

 

Attachments:

1. RSU Award Agreement

2. Executive Severance Policy and Designation Form

3. Form of Release Under Severance Policy

4. Form Employment Agreement



--------------------------------------------------------------------------------

Attachment 3 – Form of Release

[Date]

[Name of Employee]

Dear [Name]:

This letter confirms our conversation regarding your departure from Fairchild
and the Severance Benefits we will provide you upon our receipt of proper
documentation from you under this release letter agreement (“the Release Letter
Agreement”).

 

  1. Severance Benefits; Payment of Final Pay and Other Benefits. You hereby
acknowledge that your last day with Fairchild is _____________. In consideration
for your agreement in this Release Letter Agreement and upon our receipt of
appropriate documentation to confirm the effectiveness of your release of claims
as provided herein and upon receipt of all Fairchild property in your
possession, Fairchild agrees to provide to you with the severance benefits
(“Severance Benefits”) described in the Fairchild Semiconductor Executive
Severance Policy (as supplemented and modified in application to you by the
applicable terms and conditions of the definitive letter agreement pursuant to
which you first became employed by the company, the “Severance Policy”). You
acknowledge and agree that Fairchild is not required to provide the Severance
Benefits to you, under the Severance Policy or otherwise, unless you effectively
release all claims against Fairchild, which you hereby agree to do. Fairchild
will also pay you, regardless whether you release all claims against Fairchild,
any salary, wages and accrued vacation which remain unpaid as of your last work
day at Fairchild and any other benefits to which you may be entitled under
Fairchild’s benefit plans in accordance with the benefit plan documents.

 

  2.

Release. For and in consideration of Fairchild’s agreement to pay you the
Severance Benefits, you, for yourself and anyone who may claim through you,
including, but not



--------------------------------------------------------------------------------

limited to, your personal representatives, heirs, and assigns, do hereby
irrevocably and unconditionally release and forever discharge Fairchild and its
affiliated corporations and each of their agents, directors, officers,
employees, representatives, attorneys and its and their predecessors,
successors, heirs, executors, administrators and assigns, and all persons acting
by, through, under or in concert with any of them (collectively “Releasees”), or
any of them, of and from any and all actions, causes of action, suits,
liabilities, claims, demands and expenses (including attorneys’ fees) of any
nature whatsoever, both at law and in equity, now existing or which may result
from the existing state of things, which you now have or ever had against
Releasees from the beginning of time to the present day, including without
limiting the generality of the foregoing, claims by you which are unknown at the
present time, and including, without limitation, any and all claims arising out
of or related to your employment with Fairchild, Fairchild’s termination of your
employment or its decision to lay you off from your job at Fairchild, or any
alleged violation by Fairchild or any of Releasees of any federal, state or
local statutes, ordinances or common laws, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42, U.S.C. §2000e et seq., the Civil Rights Act of 1991, 42 U.S.C. §1981,
Executive Order 11246, as amended, the Rehabilitation Act of 1973, the Equal Pay
Act, the Maine Human Rights Act, the California Fair Employment and Housing Act
or other state statute relating to employment discrimination, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or the
Maine Whistleblower Protection Act or other state whistleblower protection
statute, the California Wage and Hour Orders, the California Labor Code, and the
California Unemployment Insurance Code; excepting only those obligations of
Fairchild contained in this Release Letter Agreement, any worker’s compensation
benefits or claims to which you may be entitled under any state worker’s
compensation laws, and any benefits to which you are entitled under the terms of
any benefits plans other than the Severance Policy. In making the releases set
forth herein,



--------------------------------------------------------------------------------

each party acknowledges the party’s familiarity with Section 1542 of the
California Civil Code and hereby waives any and all rights the party may now or
in the future have under said section, which section provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

For the purpose of implementing a full and complete release and discharge, the
parties acknowledge that this Release Letter Agreement is intended to include
all claims which they do not know or suspect exist at the time of the execution
of this Release Letter Agreement.

 

3.

Covenants. You waive your right to file any charge or complaint arising out of
your employment with or separation from Fairchild before any federal, state, or
local court or any state or local administrative agency, except where such
waivers are prohibited by law. This Release Letter Agreement, however, does not
prevent you from filing a charge with the Equal Employment Opportunity
Commission or any Department of Fair Employment and Housing concerning claims of
discrimination, although you waive your right to recover any damages or other
relief in any claim or suit brought by or through the Equal Employment
Opportunity Commission, any Department of Fair Employment and Housing or any
other state or local agency on behalf of you under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, any Fair Employment and Housing Act or any other federal or
state discrimination law, except where prohibited by law. You confirm that you
have not filed, caused to be filed, or are a party to any claim, charge,
complaint, or action against Fairchild in any forum or form except as required
by law. In the event that any such claim, charge, complaint, or action is filed
and you obtain a judgment, it is the intent of



--------------------------------------------------------------------------------

  the parties that all payments made to you hereunder shall be offset against
any judgment you obtain.

 

4. Employee Representations. You warrant and represent that you have been
advised of your right to discuss all aspects of this Release Letter Agreement
with a lawyer of your choice and paid for by you; that you have been given the
opportunity and have been encouraged to do so; that you have availed yourself of
this right to the full extent that you wished to do so. You further represent
that you have carefully read and fully understand all of the provisions and
effects of this Release Letter Agreement, that you are voluntarily entering into
this Release Letter Agreement, and that neither Fairchild, nor its agents,
representatives or attorneys, have made any representations concerning the terms
or effects of this Release Letter Agreement other than those contained herein.
You further represent that you have been given a reasonable period of time of at
least forty-five (45) days to consider signing this Release Letter Agreement.

 

5.

Employee Right to Revoke. You understand that you have the right to revoke this
Release Letter Agreement for a period of seven (7) days after the date of
execution, with such revocation limited to claims under the Age Discrimination
in Employment Act. Any revocation must be received by __________ of Fairchild at
______________, by _________, local time, of the seventh day following execution
of this Release Letter Agreement. If you revoke the release as to Age
Discrimination in Employment Act claims, you understand and agree that the
release remains valid as to all other claims released herein. In the event of a
revocation of an Age Discrimination in Employment Act release, you agree that
you will not receive any Severance Benefits under the Fairchild Severance Policy
other than the Vision Benefits which will constitute consideration for the other
released claims. Attached to this Release Letter Agreement is a description of
(i) any class, unit or group of individuals covered by the employment
reorganization in the past twelve months; and (ii) the job, title and ages of
all individuals eligible or selected for reorganization and the ages of all
individuals in the same job



--------------------------------------------------------------------------------

  classification or organizational unit who are not eligible or who were not
selected for the reorganization. By your signature on this Release Letter
Agreement, you acknowledge your receipt of this list and that you understand its
contents.

 

6. Applicable Law. This Release Letter Agreement is deemed to have been executed
and delivered within the State of California, and the rights and obligations of
the parties hereto shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to conflict of
law rules.

 

7. Partial Invalidity. Should any provision of this Release Letter Agreement be
declared or be determined by any court to be invalid, the validity of the
remaining parts, terms and provisions shall not be affected thereby, and said
invalid part, term or provision shall be deemed not to be part of this Release
Letter Agreement.

 

8. Confidentiality and Non-Compete. You agree and understand that you remain
bound by any confidentiality agreement and/or covenant not to compete which you
have signed at any time and which remains in full force and effect.

Please sign and return a copy of this letter to me indicating your agreement to
the terms described above. This Release Letter Agreement provided to you on
July 18, 2012 shall expire if not signed by you and returned to me by 5:00 P.M.
local time on September 3, 2012.

 

Sincerely,

 

   FAIRCHILD SEMICONDUCTOR CORPORATION

Seen and Agreed to this ___ day of ____________, 20__



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE ADVISED, IF YOU SO CHOOSE, TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS AGREEMENT.

 

   [Name]



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

In consideration of my employment (or continued employment, as the case may be)
by Fairchild Semiconductor Corporation, its affiliates, divisions, subsidiaries,
successors and assigns (hereinafter referred to as “the Company”), I hereby
acknowledge and agree as follows:

 

A. EMPLOYMENT AT WILL

I acknowledge that my employment with the Company is at-will and can be
terminated at the option of either party, with or without cause, and with or
without notice. Nothing contained in this agreement shall limit or otherwise
alter the foregoing.

 

B. OUTSIDE ACTIVITIES

 

  1. I certify that I have no other agreements, relationships, or commitments to
any other person or entity that conflict with my obligations to the Company. I
will disclose to the Company, in writing, prior to accepting employment with the
Company, any and all consulting or professional services I am presently
performing for other parties.

 

  2. I will obtain written permission from an officer of the Company prior to
accepting any offer to perform future consulting or professional services
related to or connected with a business, or products or projects which are
similar to those of the Company.

 

C. RELOCATION

Not applicable.

 

D. PROTECTION OF TRADE SECRETS AND CONFIDENTIAL INFORMATION

 

  1. I understand that the Company has and will develop, compile and own certain
trade secrets, confidential and proprietary information and know-how that are
valuable and unknown to the Company’s competitors. This information may include
inventions, unissued patents, manufacturing or processing techniques, processes,
formulas, data, including software products, matter relating to research and
development programs, products, customers, suppliers, sales or business
practices of the Company (collectively known as “Confidential Information”).
Confidential Information includes all information and know-how, whether or not
in writing, that has or could have commercial value, and also includes all
information of which the unauthorized disclosure could be detrimental to the
interests of the Company, whether or not such information is identified as
confidential. I agree at all times during and after my employment by the
Company, to hold in strictest confidence, and not to use for my own purposes,
and not to publish or to disclose to any person, firm or corporation, without
the prior express written authorization of an officer of the Company, any
Confidential Information which I may in any way acquire, learn or develop during
or by reason of my employment with the Company, except as such use or disclosure
may be required in connection with my work for the Company.

 

  2. I agree that all notes, books, engineering records, correspondence,
drawings, files, memos, reports, sketches, laboratory notebooks, organizational
charts, telephone lists, computer disks or memory or any other materials
containing or relating to Confidential Information or Inventions which may come
into my possession, shall be the exclusive property of the Company to be used
only in the performance of Company duties. I agree that upon leaving the employ
of the Company, I will return all of these materials to the Company prior to my
departure. I recognize that the unauthorized taking, using or disclosing of any
of the Company’s trade secrets is a crime under state and federal law and could
result in civil liability to the Company.

 

  3. Except with the written consent of an officer of the Company, I agree that
I will not, either during the period of my employment, or for a period of one
year following the termination of my employment with the Company, interfere with
the business of the Company by inducing an employee to leave the Company’s
employ or by inducing a vendor or consultant to sever their relationship with
the company. Because information relating to the identities, key contact
personnel, preferences, needs and circumstances of the Company’s customers are
trade secrets that necessarily are and will be used by the me in the
solicitation of business from the Company’s customers, I agree that for a period
of one year following the termination of my employment with the Company, I will
not solicit business of any customer of the Company for services or products
similar to those sold by the Company unless I first obtain the written consent
of an officer of the company.



--------------------------------------------------------------------------------

  4. I agree not to use or disclose any proprietary information or trade secrets
of others, including all prior employers, in my work at the company. Should a
situation arise in which I believe that my job duties may lead to the use or
disclosure of proprietary information or trade secrets of another, I agree to
notify the local human resources director or the legal department immediately. I
represent and warrant that I have returned all property and confidential
information belonging to my prior employers and that, in working for the
Company, I will comply with all valid agreements with prior employers.

 

E. INVENTIONS

 

  1. I will disclose promptly to the Company, in writing, all inventions, ideas,
developments, materials and discoveries, including software products, which
during the period of my employment with the Company I have or which I may
conceive, develop, make or reduce to practice, either solely or jointly with
others (collectively “make or made”) whether patented, the subject of a patent
application, patentable or not, including but not limited to processes, methods,
formulae, software, techniques, as well as improvements thereof or know-how
related thereto, that:

 

  a. relate to any subject matter with which my work for the Company may relate
or be concerned, whether or not made during normal business hours; or

 

  b. relate to, or are connected with the business, products or projects of the
company; or

 

  c. involve the use of the Company’s time, material, facilities or proprietary
information.

The foregoing are collectively referred to herein as the “Inventions”. Any
inventions, ideas, developments, materials and discoveries, including software
products, in which I retain ownership or an interest, which I make or made
before or during my employment by the Company and whose subject matter would
otherwise make it an Invention, but which is not an Invention for whatever
reason, are collectively referred to herein as the “Employee Owned Inventions”.

 

  2. I will keep complete and current written records of all Inventions I make
during the period of time I am employed by Company properly witnessed for use as
Invention records and to submit such records to Company when requested or upon
termination of my employment with Company.

 

  3. I agree that all Inventions which I make during the period of time I am
employed by Company are the sole and exclusive property of Company and I will
assign, and do hereby assign, my entire right, title and interest in such
Inventions to Company. Company’s ownership and the foregoing assignment shall
apply, without limitation, to all rights under the patent, copyright, and trade
secret laws of any jurisdiction relating to the Inventions.

 

  4. If for any reason under any law of any jurisdiction, including without
limitation Section 2870 of the Labor Code of the State of California, all or any
portion of the foregoing grant of rights is held unenforceable, I agree to
grant, and do hereby grant to the Company, a worldwide, irrevocable, fully paid
up right and license in perpetuity with the right to sublicense others, to
practice the Invention and to make, have made, use, offer for sale, sell, lease
or otherwise dispose of, without restriction, any products incorporating the
Invention.

 

  5. At all times during and after my employment by the Company, and at no
expense to me, I agree to execute and deliver such assignments, affidavits,
oaths and other documents, and to perform such other acts (including appearance
as a witness in any contest) as may be requested by the Company to obtain or
uphold, for the benefit of the Company, patents and/or copyrights in any and all
countries for all Inventions, whether or not I am an inventor thereof, said
Inventions to be and remain the property of the Company or its nominees. In the
event that the Company is unable for any reason whatsoever to secure my
signature to any document reasonably necessary or appropriate for any of the
foregoing purposes (including renewals, extensions, continuations, divisions or
continuations in part) in a timely manner, I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agents and
attorneys-in-fact to act for me and on my behalf, but only for the purpose of
executing and filing any such document and doing all other lawfully permitted
acts to accomplish the foregoing purposes with the same legal force and effect
as if executed by me.

 

  6. I agree to abide by the foregoing provisions in all respects; specifically,
that I will not withhold Inventions conceived or reduced to practice during
employment for my own use after employment, that I will not impart to subsequent
employers any Confidential Information or trade secrets, and that I will not
induce or encourage other employees of the Company to violate the terms of their
Employment Agreements.



--------------------------------------------------------------------------------

7.      Are you the inventor of any published and/or issued patent applications?
(Check One)

   Yes         

 

   No         

 

8.      Are you the inventor of any unissued and unpublished patent
applications? (Check One)

   Yes         

 

   No         

 

 

  9. I agree that should a situation arise in which I believe that my job duties
may lead to the use of technology claimed or sought to be claimed in a patent
issued to or applied for or under preparation naming me as an inventor, or of
which I am otherwise aware, I will notify my supervisor and the legal department
immediately. I understand that patent applications that are unissued and
unpublished may be trade secrets, and agree to abide by all provisions in
Section D in notifying my supervisor and the legal department.

 

  10. I agree that if the Company incorporates into a product, process, a
machine or otherwise uses an Employee Owned Invention, I agree to grant, and do
hereby grant to the Company, a royalty-free, worldwide, irrevocable, fully paid
up right and license in perpetuity, to practice the Employee Owned Invention and
to make, have made, use, offer for sale, sell, lease or otherwise dispose of any
products incorporating the Employee Owned Invention, without restriction, to the
extent of my ownership or interest. This license is transferable in whole or in
part with the sale of all or substantially all of the business or the assets of
the business to which the Employee Owned Invention relates.

 

F. MISCELLANEOUS

 

  1. Injunctive Relief. Because my breach of this Agreement may cause the
Company irreparable harm which cannot adequately be compensated with money, I
agree that the Company will be entitled to injunctive relief to enforce this
Agreement, in addition to damages and other available remedies.

 

  2. Amendments. This Agreement may not be amended except by an instrument in
writing signed by both parties. This Agreement shall be binding on the heirs,
executors, administrators, and other legal representatives and assigns of
Employee, and is for the benefit of the Company and its successors and assigns.

 

  3. Governing Law. This agreement shall be governed by the laws of the State of
California.

 

  4. Severability. If a court finds any provision of this Agreement invalid or
unenforceable as applied to any circumstance, the remainder of this Agreement
shall be interpreted so as best to effect the intent of the parties. The parties
further agree that any provision found to be invalid or unenforceable shall be
replaced with a provision that will achieve, to the extent possible, the purpose
of the void or unenforceable provision.



--------------------------------------------------------------------------------

  5. Entire Understanding. This Agreement expresses the entire understanding of
the parties about the described subject matter.

 

/s/ Vijay Ullal   Dated:   9/12/12 Signature of Employee     Vijay Ullal   at:  
San Jose Employee (Print Name Clearly)    

 

 

Witness:   /s/ Paul D. Delva  

 

 